Citation Nr: 1825125	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  11-28 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran initially requested a video-conference Board hearing on his October 2011 Form 9.  In a letter dated March 13, 2017, the Veteran withdrew his appeal.


FINDING OF FACT

On March 13, 2017, prior to the promulgation of a decision in the appeal, Veteran withdrew his appeal of the claims of entitlement to service connection for right ear hearing loss and entitlement to service connection for a right shoulder condition.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran concerning the claims of entitlement to service connection for right ear hearing loss and entitlement to service connection for a right shoulder condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, in a March 13, 2017 statement written by the Veteran and in a subsequent May 12, 2017 statement submitted by his representative, the Veteran withdrew his appeal of the claims of entitlement to service connection for right ear hearing loss and for entitlement to service connection for a right shoulder condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of claim of entitlement to service connection for right ear hearing loss, is dismissed.

The appeal of claim of entitlement to service connection for a right shoulder condition, is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


